Per Curiam.
1. It is generally conceded that a trial court at all times possesses inherent power to amend its judgments, orders, and decrees by a nunc pro tunc entry, so as to cause them to conform to the proceedings had therein, and make them speak the truth, provided no rights of third persons have intervened, and such correction can be made by a mere inspection of the record, or by reference to some memorandum of the trial, made at the hearing thereof by the court, or from the pleadings on file, without resorting to evidence aliunde: Elliott, App. Proc. § 209; 1 Black, Judgm. § 155; 1 Freeman, Judgm. § 71; Douglas County Road Co. v. Douglas County, 5 Or. 406; Harvey's Heirs v. Wait, 10 Or. 117; Ladd v. Mason, 10 Or. 308; Carter v. Koshland, 12 Or. 492 (8 Pac. 556); Nicklin v. Robertson, 28 Or. 278 (42 Pac. 993, 52 Am. St. Rep. 790). While in some instances it has been held that a trial court loses all jurisdiction over its judgment when an appeal therefrom has been perfected, numerous respectable authorities can be cited in support of the doctrine that such court, notwithstanding the appeal, retains plenary power over the record of its judg*557ments and decrees, and may correct it in the manner indicated: 2 Enc. Pl. & Prac. 231, and notes; Elliott, App. Proc. § 541; 1 Black, Judgm. § 162, and cases cited. But, if it be conceded that the trial court possesses such power, there is no necessity, in the case at bar, of any action on its part; for if the cause was referred to a referee, who took the testimony and made findings of fact and law therefrom which were approved by the court, or if the action were tried by the court without the intervention of a jury, resulting in an erroneous judgment in law, and there is no dispute as to the facts, this court has power to modify the judgment complained of, and, having done so, may remand the cause to the lower court, with directions to enter a particular judgment instead of ordering a new trial: Elliott, App. Proc. §§ 564, 567; Merchants’ National Bank v. Pope, 19 Or. 35 (26 Pac. 622); Nodine v. Shirley, 24 Or. 250 (33 Pac. 379). So, too, if it is manifest that an excessive judgment has been rendered, which is predicated upon an erroneous verdict, and this court, from an inspection of the record, is able to segregate the excess from the amount so found by the jury, it may, on condition that the respondent remits the excess, affirm the judgment for the balance ; otherwise a new trial will be ordered. Elliott, App. Proc. § 570; Mackey v. Olssen, 12 Or. 429 (8 Pac. 357); Fiore v. Ladd, 29 Or. 528 (46 Pac. 144). The excess of the judgment being ascertainable from an inspection of the pleadings, this court is competent to make the proper correction, without ordering a new trial; but, inasmuch as other alleged errors are assigned in the notice of appeal, a trial of the cause upon the merits will be necessary, in view of which we have concluded to deny the motion, with leave to reargue it upon such trial; and it is so ordered.
Motion Overruled.